REINHART BOERNER VAN DEUREN P.C.
2215 PERRYGREEN WAY
ROCKFORD, IL 61107


In re Application of: Svejcar et al.
Application No.: 16/454,347
Filed: 27 Jun 2019
Docket No.: 511730
For: 	AIR DAMPER WITH STEPPER MOTOR

:
:
: 	DECISION ON PETITION
:	UNDER 37 C.F.R. § 1.144
:	
:

This is a decision in reference to the “PETITION TO DIRECTOR FROM REQUIREMENT FOR RESTRICTION” filed September 1, 2021, which is treated as a petition requesting to reverse the Requirement for Restriction.  The petition is being considered pursuant to 37 CFR § 1.144 and no fee is required for the petition.

The petition is granted.

In the September 1, 2021 petition, petitioner requests the reversal of the Requirement for Restriction made in the December 31, 2020 Office and claims 15-20 be reinstated and examined. 

In finding petitioner’s points of argument persuasive, the requested relief is granted. The Restriction Requirement made in the December 31, 2020 Office action is hereby withdrawn. 

The application is being forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3763 for preparation of a new Office action consistent with this decision in due course. The examiner will issue an Office action reinstating claims 15-20.

Any inquiry regarding this decision should be directed to Matthew DeSanto, Quality Assurance
Specialist, at (571) 272-4957.

PETITION GRANTED.


/KIESHA R BRYANT/Director, TC 3700                                                                                                                                                                                                      _______________
Kiesha R. Bryant 
Director, Technology Center 3700